Orders unanimously affirmed, with $20 costs and disbursements to respondent. Specifically excluded from the arbitration clause were disputes for which provision for determination was otherwise made in the agreement. Since such a provision for determination of disputes as to the claims made by the subcontractor herein is included in another part of the agreement, there is no contract to arbitrate them. Hence, a stay of the arbitration was properly granted. We do not consider whether appellant has any alternate remedy. All we decide is that the matter in dispute is not arbitrable under the express terms of the contract. Concur—Breitel, J. P., Rabin, M. M. Frank, Valente and Bastow, JJ.